03/15/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs January 4, 2018

              STATE OF TENNESSEE v. TIMOTHY R. MANESS

                 Appeal from the Circuit Court for McNairy County
                      No. 3387     J. Weber McCraw, Judge
                     ___________________________________

                           No. W2017-01221-CCA-R3-CD
                       ___________________________________


The Defendant, Timothy R. Maness, appeals his convictions for one count of rape, one
count of misdemeanor assault, one count of incest, and two counts of sexual battery,
arguing that the evidence was insufficient to support his convictions. The Defendant
filed an untimely notice of appeal, and the interest of justice does not support waiver of
the timely filing requirement. Accordingly, we dismiss the appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which ALAN E.
GLENN and CAMILLE R. MCMULLEN, JJ., joined.

Bo Burk, District Public Defender; David S. Stockton, Assistant Public Defender, for the
appellant, Timothy R. Maness.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Mark E. Davidson, District Attorney General; and Bob Gray, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                       OPINION

       Following a jury trial, the Defendant was convicted of one count of rape, one
count of misdemeanor assault, one count of incest, and two counts of sexual battery and
received an effective sentence of twenty years. The Defendant’s motion for new trial was
timely filed, and the trial court’s order denying the motion was filed on February 24,
2017. The Defendant’s notice of appeal was filed on June 15, 2017.
        Tennessee Rule of Appellate Procedure 4(a) provides that the notice of appeal
must be filed “within 30 days after the date of entry of the judgment appealed from.”
Rule 4(a) also allows for this court to waive the timely filing requirement “in the interest
of justice.” This court considers “the nature of the issues for review, the reasons for the
delay in seeking relief, and other relevant factors” in determining whether waiver is
appropriate. Michelle Pierre Hill v. State, No. 01C01-9506-CC-00175, 1996 WL 63950,
at *1 (Tenn. Crim. App. Feb. 13, 1996). The Defendant has the burden of establishing
that waiver is appropriate. State v. Kevin Montrell Thompson, No. E2016-01565-CCA-
R3-CD, 2017 WL 262701, at *2 (Tenn. Crim. App. Jan. 20, 2017), no perm. app. filed.

       Our review of the record shows that the Defendant’s motion for new trial was
denied on February 24, 2017. His notice of appeal was filed on June 15, 2017, well
exceeding the time to file. The Defendant does not address the timeliness of his motion
for new trial in his brief. In fact, the entire argument section of his brief consists of one
sentence: “The [Defendant] submits that a review of the proof will show that the evidence
was not sufficient inasmuch as the only evidence of any sort of misconduct was from the
witness alone and was without corroboration of any kind as to the assaults.” The
argument section is devoid of any citation to the record or to any statute, case law, or
rule. See Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by argument,
citation to authorities, or appropriate references to the record will be treated as waived in
this court.”).

       In light of the Defendant’s failure to present any basis upon which this court may
find that the “interest of justice” merits a waiver, we decline to waive the late filing of the
notice of appeal. Accordingly, we dismiss the appeal.


                                                   _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE




                                             -2-